Name: Commission Regulation (EC) No 557/2003 of 27 March 2003 concerning tenders notified in response to the invitation to tender for the export of oats issued in Regulation (EC) No 1582/2002
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32003R0557Commission Regulation (EC) No 557/2003 of 27 March 2003 concerning tenders notified in response to the invitation to tender for the export of oats issued in Regulation (EC) No 1582/2002 Official Journal L 081 , 28/03/2003 P. 0033 - 0033Commission Regulation (EC) No 557/2003of 27 March 2003concerning tenders notified in response to the invitation to tender for the export of oats issued in Regulation (EC) No 1582/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 1163/2002(4), as amended by Regulation (EC) No 1324/2002(5), and in particular Article 4 thereof,Having regard to Commission Regulation (EC) No 1582/2002 of 5 September 2002 on a special intervention measure for cereals in Finland and Sweden(6), as amended by Regulation (EC) No 2329/2002(7), and in particular Article 8 thereof,Whereas:(1) An invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland and Sweden to all third countries, with the exception of Bulgaria, Estonia, Hungary, Latvia, Lithuania, the Czech Republic, Slovakia and Slovenia was opened pursuant to Regulation (EC) No 1582/2002.(2) According to Article 8 of Regulation (EC) No 1582/2002 the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to make no award.(3) On the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501/95, a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders notified from 21 to 27 March 2003 in response to the invitation to tender for the refund for the export of oats issued in Regulation (EC) No 1582/2002.Article 2This Regulation shall enter into force on 28 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 194, 23.7.2002, p. 26.(6) OJ L 239, 6.9.2002, p. 3.(7) OJ L 349, 24.12.2002, p. 17.